DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to amendment filed on 11/21/2022. Claims 16, 20, and 22-23 were canceled before. Claims 1-15, 17-19, 21, and 24 have been examined and are pending in this application.
Response to Arguments
Applicant’s arguments with respect to claims 1-15, 17-19, 21, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Two new references (Taylor US 6,467,025 and Cronshaw et al. US 4,126,894) are cited in this Office Action necessitated by the amendment. 
In view of the new references, independent claims 1, 17, 19, and 24 are not in a condition for allowance. Claims depending therefrom, either directly or indirectly, are also not in a condition for allowance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17-19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tkacik et al. US 2014/0281354 (“Tkacik”) in view of Wierzba et al. US 2019/0318063 (“Wierzba”) and in further view of Ports et al. US 2009/0113425 (“Ports”) and in further view of Taylor US 6,467,025 (“Taylor”) and in further view of Cronshaw et al. US 4,126,894 (“Cronshaw”).
As per independent claim 1, Tkacik teaches A computer-implemented method (A run-time integrity checking (RTIC) method is provided, para 0015 of Tkacik), the method comprising:
maintaining (Referring to FIG. 3, RTIC data structure comprises page tables 303 and page table 304, para 0022 and FIG. 3. Page table 303 comprises a plurality of page entries 321, 322, 323, and 324. For each entry of the page table 303, a reference hash column 311 stores a reference hash value for the memory page, para 0023 and FIG. 3. Page table 304 comprises a plurality of entries 331, 332, 333, and 334. For each entry in page table 304, a reference hash column 317 stores a reference hash value for the page, para 0024 and FIG. 3), by a first one of a plurality of memory management layers of a hypervisor environment (Table 304 may represent a different application of run-time integrity checking, such as a guest operating system checking the software code of an application program, paras 0023-0024 and FIG. 3. Furthermore, table 303 may represent one application of run-time integrity checking, such as for a hypervisor checking the software code of an operating system, paras 0023-0024, paras 0023-0024 and FIG. 3. Thus, a plurality of memory management layers (guest operating system and hypervisor) manages page tables), at least one blockchain-based hash chain associated with a page table of the first memory management layer (Referring to FIG. 3, RTIC data structure comprises page tables 303 and page table 304, para 0022 and FIG. 3. Page table 303 comprises a plurality of page entries 321, 322, 323, and 324. For each entry of the page table 303, a reference hash column 311 stores a reference hash value for the memory page, para 0023 and FIG. 3. Page table 304 comprises a plurality of entries 331, 332, 333, and 334. For each entry in page table 304, a reference hash column 317 stores a reference hash value for the page, para 0024 and FIG. 3. Each page table 303 and 304 stores hash of a current page and a hash of a previous page. For example, entry 332 stores a reference hash 317 of the page represented by the page table entry 332 with a hash valid bit 314 set to 1 while entry 331 stores a reference hash 317 of the previous page in the page table entry with hash valid bit 314 set to 1 (FIG.3). Similar arrangement is true for entries 322 and 321 (FIG. 3)), the page table corresponding to a plurality of memory pages (Referring to FIG. 3, page table 303 comprises a plurality of page entries 321, 322, 323, and 324, para 0023. Page table 304 comprises a plurality of page entries 331, 332, 333, and 334, para 0024), 
verifying (Table 303 may represent one application of run-time integrity checking, such as for a hypervisor checking the software code of an operating system, paras 0023-0024, while table 304 may represent a different application of run-time integrity checking, such as a guest operating system checking the software code of an application program, paras 0023-0024 and FIG. 3), by the first memory management layer (Table 304 may represent a different application of run-time integrity checking, such as a guest operating system checking the software code of an application program, paras 0023-0024 and FIG. 3), content obtained in connection with a read operation for a given one of the plurality of memory pages (The RTIC system will check an enable bit (enable bit when enabled indicates that the page is resident in memory, para 0057) for a page, follow a pointer to the page, and read the page (i.e., read the content of the page), para 0056), wherein said verifying comprises at least: checking that a hash of the obtained content (The RTIC system will check an enable bit (enable bit when enabled indicates that the page is resident in memory, para 0057) for a page, follow a pointer to the page, and read the page (i.e., read the content of the page), and calculate a hash value for the page, para 0056) matches the current hash of the block maintained in the at least one blockchain-based hash chain for the given memory page (The RTIC system then compares the calculated hash value with the stored reference hash value retrieved from the page table, para 0056, and determine whether the calculated hash value matches the stored reference hash value), obtaining further content of the memory page associated with the page table that immediately precedes the given memory page (Para 0056 clearly describes that for each page in the page table (for example, page table 303), the page is read, a hash of the page is calculated, and the calculated hash is compared with the reference hash stored in the page table entry), and checking that a hash of the further content matches the previous hash of the block maintained in the at least one blockchain- based hash chain for the given memory page (The RTIC system may continue to the next entry in the table and may wrap around to the beginning of the table after reaching the end of the table, or continue with checking the next table, para 0056);
wherein the method is carried out by at least one computing device (The disclosure relates to integrity checking in an information processing system, para 0002, such as the information processing system illustrated in FIG. 1, para 0020 and FIG. 1).
Tkacik discloses all of the claimed limitations from above, and discloses a block-chain based hash chain in page tables 303 and 304. For example, as already outlined above, page table entries 321 and 3322 (FIG. 3) represent a block-chain based hash chain by storing a hash of a current page and a hash of a previous page in the page table entry. Similar description applies to page table entries 331 and 332 (FIG.3).
Therefore, Tkacik teaches “wherein the at least one blockchain-based hash chain comprises a block for each of the plurality of memory pages, each block comprising: (i) a current hash associated with the memory page and (ii) a previous hash associated with an immediately preceding memory page corresponding to the page table” according to the mapping outlined by the Examiner.
However, Tkacik requires two entries in the page table to describe each block of blockchain-based hash chain. Therefore, to explicitly teach a single block describing a block of the blockchain-based hash chain, another reference is cited below. Furthermore, Tkacik does not teach “detecting, by the first memory management layer, that at least one other one of the plurality of memory management layers of the hypervisor environment changed the content of one of the memory pages associated with the first memory management layer based at least on the least one blockchain-based hash chain, wherein the at least one other memory management layer is functionally closer to hardware resources than the first memory management layer in a software stack” and “wherein the blocks of the at least one blockchain-based hash chain are linked based on at least one of : and a previous block virtual address and a next block virtual address stored in the page table for each of the plurality memory pages” and “an order in which the plurality of memory pages in the page table are brought into memory”.
In an analogous art in the same field of endeavor, Wierzba  teaches wherein the at least one blockchain-based hash chain comprises a block for each of the plurality of memory pages, each block comprising: a current hash associated with the memory page (FIG. 1c is a block diagram representing an example data store 100c comprising a series of linked segments. Each segment comprises a hash of a previous segment and a hash of the current segment. As an example, segment 122 includes a hash of a previous segment 120 (122a) and a hash of the current segment 122 (122g). The segments are linked together, para 0036 and FIG. 1c. The segment may be the data of a particular number of transactions, e.g., 5 transactions, para 0021. The hashes (both previous and current) stored by Wierzba are hashes of data of a number of transactions and therefore, do not represent hashes of memory pages. However, Tkacik stores a hash value for each page in the page table) and a previous hash associated with an immediately preceding memory page corresponding to the page table (FIG. 1c is a block diagram representing an example data store 100c comprising a series of linked segments. Each segment comprises a hash of a previous segment and a hash of the current segment. As an example, segment 122 includes a hash of a previous segment 120 (122a) and a hash of the current segment 122 (122g). The segments are linked together, para 0036 and FIG. 1c. The segment may be the data of a particular number of transactions, e.g., 5 transactions, para 0021. The hashes (both previous and current) stored by Wierzba are hashes of data of a number of transactions and therefore, do not represent hashes of memory pages. However, Tkacik stores a hash value for each page in the page table);
Given the teaching of Wierzba, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Tkacik with “wherein the at least one blockchain-based hash chain comprises a block for each of the plurality of memory pages, each block comprising: (i) a current hash associated with the memory page and (ii) a previous hash associated with an immediately preceding memory page corresponding to the page table”. The motivation would be that integrity of data store is ensured, para 0004 of Wierzba.
Tkacik in combination with Wierzba discloses all of the claimed limitations from above, but does not explicitly teach “detecting, by the first memory management layer, that at least one other one of the plurality of memory management layers of the hypervisor environment changed the content of one of the memory pages associated with the first memory management layer based at least on the least one blockchain-based hash chain, wherein the at least one other memory management layer is functionally closer to hardware resources than the first memory management layer in a software stack” and “wherein the blocks of the at least one blockchain-based hash chain are linked based on at least one of : and a previous block virtual address and a next block virtual address stored in the page table for each of the plurality memory pages” and “an order in which the plurality of memory pages in the page table are brought into memory”.
However, in an analogous art in the same field of endeavor, Ports teaches detecting (A kernel can corrupt application memory by modifying random bits of any cloaked memory page, and any such corrupted data may be detected before an application attempts to use it, para 0105 and FIG. 4. See FIG. 4 where it is illustrated that kernel 202Y is closest to the system hardware 100Y and VM 300Y and VMM 250Y are above the kernel 202Y), by the first memory management layer (FIGS. 8A and 8B illustrate a method 400 of handling a request to access a cloaked memory page, para 0113. The VMM 250Y depicted in FIG. 4 handles memory page access requests by a VM, para 0075 and FIG. 4. If a calculated new hash (NH) does not match a previously stored hash H (block 426 of FIG. 8B), then a fault is asserted (block 428), para 0115), that at least one other one of the plurality of memory management layers of the hypervisor environment changed the content of one of the memory pages associated with the first memory management layer based at least on the least one blockchain-based hash chain (FIGS. 8A and 8B illustrate a method 400 of handling a request to access a cloaked memory page, para 0113. The VMM 250Y depicted in FIG. 4 handles memory page access requests by a VM, para 0075 and FIG. 4. If a calculated new hash (NH) does not match a previously stored hash H (block 426 of FIG. 8B), then a fault is asserted (block 428), para 0115), wherein the at least one other memory management layer is functionally closer to hardware resources than the first memory management layer in a software stack (See FIG. 4 where it is illustrated that kernel 202Y is closest to the system hardware 100Y and VM 300Y and VMM 250Y are above the kernel 202Y). 
Given the teaching of Ports, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Tkacik and Wierzba with “detecting, by the first memory management layer, that at least one other one of the plurality of memory management layers of the hypervisor environment changed the content of one of the memory pages associated with the first memory management layer based at least on the least one blockchain-based hash chain, wherein the at least one other memory management layer is functionally closer to hardware resources than the first memory management layer in a software stack”. The motivation would be that the present invention offers defenses against application data being compromised, para 0051 of Ports.
Tkacik in combination with Wierzba and Ports discloses all of the claimed limitations from above, but does not explicitly teach “and wherein the blocks of the at least one blockchain-based hash chain are linked based on at least one of : and a previous block virtual address and a next block virtual address stored in the page table for each of the plurality memory pages” and “an order in which the plurality of memory pages in the page table are brought into memory”.
However, in an analogous art in the same field of endeavor, Taylor teaches and wherein the blocks of the at least one blockchain-based hash chain are linked (A cache memory includes a doubly-linked loop of cache lines, col 2 lines 34-35 and FIG. 2. Hash table entries are used to address the plurality of cache memories, col 2 lines 59-60) based on at least one of : and a previous block virtual address and a next block virtual address stored in the page table for each of the plurality memory pages (A pointer is operable to address a next cache line in the doubly-linked loop. Another pointer is operable to address a previous cache line in the doubly-linked loop. Cache lines have address data, col 2 lines 41-48 and FIG. 2).
Given the teaching of Taylor, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Tkacik, Wierzba, and Ports with “and wherein the blocks of the at least one blockchain-based hash chain are linked based on at least one of : and a previous block virtual address and a next block virtual address stored in the page table for each of the plurality memory pages”. The motivation would be that the invention gives improvement in code speed and compactness, col 3 lines 10-13 of Taylor.
Tkacik in combination with Wierzba, Ports, and Taylor discloses all of the claimed limitations from above, but does not explicitly teach “an order in which the plurality of memory pages in the page table are brought into memory”.
However, in an analogous art in the same field of endeavor, Cronshaw teaches an order in which the plurality of memory pages in the page table are brought into memory (It is the function of RAM's 1010 and 1020 to establish a linking sequence from the youngest to the oldest page in order to identify pages having the least recent usage, col 3 lines 26-29). 
Given the teaching of Cronshaw, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the scope of the invention of Tkacik, Wierzba, Ports, and Taylor with “an order in which the plurality of memory pages in the page table are brought into memory”. The motivation would be that page swapping in statistically optimal sets can be achieved, col 2 lines 27-29 of Cronshaw. 
As per dependent claim 2, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 1. Tkacik teaches wherein the plurality of memory pages comprise at least one of: one or more read-only pages (The page-based RTIC technique may be used, for example, by an operating system checking itself (read-only pages), para 0016) and one or more updateable pages (The page-based RTIC technique may be used, for example, by an operating system checking to check applications (read-write pages) running under the operating system, para 0016).
As per dependent claim 3, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 2. Tkacik teaches wherein the at least one blockchain-based hash chain comprises one or more first blockchain-based hash chains and one or more second blockchain-based hash chains, and wherein said maintaining comprises: maintaining the one or more first blockchain-based hash chains in the page table for the one or more read-only pages (The page-based RTIC technique may be used, for example, by an operating system checking itself (read-only pages), para 0016);
maintaining the one or more second blockchain-based hash chains for the one or more updatable pages (The page-based RTIC technique may be used, for example, by an operating system checking to check applications (read-write pages) running under the operating system, para 0016), wherein the one or more first blockchain-based hash chains are mutually disjoint from the one or more second blockchain-based hash chains (The operating system pages are clearly disjoint from the application pages of Tkacik).
As per dependent claim 4, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 3. Tkacik teaches wherein said maintaining comprises: updating at least one of the second blockchain-based hash chains in the page table in response to a change to page content of at least one of the updatable pages (If an operating system moves pages around in memory, that operating system informs the RTIC system not to check while the operating system is changing the memory contents, which may be performed, for example, by modifying enable bits for the relevant pages to disable the RTIC system with respect to those pages, then moving the pages, then re-enabling enable bits for the relevant pages to re-enable the RTIC system with respect to those pages, para 0055).
As per dependent claim 5, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 2. Tkacik teaches wherein the one or more updateable pages comprise application data (The page-based RTIC technique may be used, for example, by an operating system checking to check applications (read-write pages) running under the operating system, para 0016).
As per dependent claim 6, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 2. Tkacik teaches wherein the one or more read-only pages comprise data corresponding to least one of a booting subroutine (Calculation of a hash value may also be used to provide secure boot functionality, where the calculated hash value may be compared against a stored hash value of a boot software image to assure that the boot software image has not been altered, para 0005), an exception handler, (Page-based RTIC may be applied to system software, para 0017), and a dynamic link library (Page-based RTIC may be applied not only to system software, such as a boot code image, hypervisor instruction code, and operating system instruction code, but also to other types of program instruction code, such as application software, para 0017).
As per dependent claim 7, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 1. Tkacik and Wierzba may not explicitly disclose, but Ports teaches wherein the plurality of memory management layers comprises multiple memory management layers that are functionally closer to the hardware resources than the first memory management layer in the hypervisor environment (FIG. 4 illustrates a kernel-based virtual computer system 2Y, para 0073. As shown in FIG. 4, a first VMM 250Y and a second VMM 250Z run on a kernel 202Y, para 0075. Also shown in FIG. 4 is a guest operating system 20Y, para 0074. Note that kernel 202Y is closest to system hardware 100Y, see FIG. 4).
The same motivation that was utilized for combining Tkacik and Ports as set forth in claim 1 is equally applicable to claim 7.
As per dependent claim 8, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 1. Tkacik teaches wherein a further one of the plurality of memory management layers in the hypervisor environment independently maintains one or more further blockchain-based hash chains to protect memory associated with the further memory management layer from at least one memory management layer of the hypervisor environment that is functionally closer to the hardware resources than the further memory management layer (RTIC as described may be applied to any of several levels of an information storage hierarchy, which may include, for example, level 1 (L1) cache, level 2 (L2) cache, and the like, e.g., L3 cache, para 0033).
As per dependent claim 9, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 1. Tkacik teaches wherein each of the plurality of memory management layers corresponds to at least one of: a host operating system, (The method may comprise storing a table of page entries and accessing the table of page entries by, as an example, an operating system to perform run-time integrity checking on the contents of memory, para 0015), a guest virtual machine, (Table 304 may represent a different application of run-time integrity checking, such as a guest operating system checking the software code of an application program, paras 0023-0024 and FIG. 3), a main memory, (RTIC as described may be applied to any of several levels of an information storage hierarchy, which may include, for example, main RAM, secondary RAM, one or more level of non-volatile storage, and the like, para 0033), L1 Cache, (RTIC as described may be applied to any of several levels of an information storage hierarchy, which may include, for example, level 1 (L1) cache, level 2 (L2) cache, and the like, para 0033), L2 Cache, (RTIC as described may be applied to any of several levels of an information storage hierarchy, which may include, for example, level 1 (L1) cache, level 2 (L2) cache, and the like, para 0033), and L3 cache (RTIC as described may be applied to any of several levels of an information storage hierarchy, which may include, for example, level 1 (L1) cache, level 2 (L2) cache, and the like, e.g., L3 cache, para 0033).
As per dependent claim 10, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 1. Tkacik teaches comprising: periodically checking the integrity of the at least one blockchain-based hash chain in its entirety (FIG. 4 is a block diagram illustrating a data structure wherein a hash of hashes for individual data blocks is generated. Hash generation data structure 400 comprises data page 401, data page 402, data page 403, data page 404, data page hash value 411, data page hash value 412, data page hash value 413, data page hash value 414, and overall hash value 415, para 0025 and FIG. 4).
As per dependent claim 11, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 1. Tkacik teaches wherein the first memory management layer corresponds to a guest virtual machine, and wherein maintaining the at least one blockchain-based hash chain protects memory associated with the guest virtual machine from one or more of: at least one other memory management layer of the hypervisor environment and at least one other memory management layer of the guest virtual machine (Table 304 may represent a different application of run-time integrity checking, such as a guest operating system checking the software code of an application program, paras 0023-0024 and FIG. 3).
As per dependent claim 12, Tkacik in combination with Wierzba and Ports discloses the method of claim 1. Tkacik and Wierzba may not explicitly disclose, but Ports teaches wherein the hypervisor environment implements at least one of: shadow paging (The VMM also manages shadow page tables, para 0088), nested paging (Hardware supports nested page table, para 0231), and para-virtualization (FIG. 4 illustrates a kernel-based virtual computer system 2Y, para 0073. As shown in FIG. 4, a first VMM 250Y and a second VMM 250Z run on a kernel 202Y, para 0075. Also shown in FIG. 4 is a guest operating system 20Y, para 0074).
The same motivation that was utilized for combining Tkacik and Ports as set forth in claim 1 is equally applicable to claim 12. 
As per dependent claim 13, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 1. Tkacik teaches comprising: preventing one or more types of memory attacks based at least in part on the at least one blockchain-based hash chain (While a secure boot process may provide verification when an information processing system initially begins operation, it may be unable to provide any assurance that the information processing system continues to operate correctly. The secure boot process may be unable to detect memory corruption due to a memory failure or to a malicious attack on the information processing system that may occur sometime after the secure boot process is completed, para 0047. Accordingly, the secure boot process may prevent attack when the information processing system initially begins operations and shortly thereafter).
As per dependent claim 14, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 1. Tkacik teaches comprising: utilizing specific hardware in conjunction with maintaining the at least one blockchain-based hash chain to protect confidentiality of memory contents associated with the first memory management layer from one or more of the other memory management layers of the hypervisor environment (Hardware is provided to maintain a list of pages with assigned reference hash values, para 0050).
As per dependent claim 15, Tkacik in combination with Wierzba, Ports, Taylor, and Cronshaw discloses the method of claim 1. Tkacik teaches wherein the specific hardware comprises a secure processor that manages keys for encrypting the memory contents of the memory associated with the first memory management layer (If a hash value is to be generated by a hash function performed according to a hash algorithm, examples of such hash algorithms include any algorithm defined in FIPS 180-3 (e.g., SHA-1, SHA-224, SHA-256, SHA-384, SHA-512), any algorithm defined by secure hash standard (FIPS 180-3) (e.g., SHA-3), the MD5 algorithm, any Message Authentication Code (MAC) algorithm, any Keyed Message Authentication Code algorithm, any Cyclic Redundancy Check (CRC) algorithm, para 0021. See FIG. 1 for processor 109 or processor core 110).
As per claims 17-18, these claims are respectively rejected based on arguments provided above for similar rejected claims 1-2. For computer program product on a non-transitory computer readable medium, see FIG. 1 of Tkacik, where processor 109 or processor core 110 may execute instructions stored in external memory 102.
As per independent claim 19, this claim is rejected based on arguments provided above for similar rejected independent claim 1. See FIG. 1 of Tkacik for processor 109 or processor core 110 and external memory 102.
As per dependent claim 21, this claim is rejected based on arguments provided above for similar rejected dependent claim 3.
As per independent claim 24, this claim is rejected based on arguments provided above for similar rejected independent claim 1. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZUBAIR AHMED whose telephone number is (571)272-1655. The examiner can normally be reached 7:30AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID X YI can be reached on (571) 270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZUBAIR AHMED/Examiner, Art Unit 2132                                                                                                                                                                                                        
/DAVID YI/Supervisory Patent Examiner, Art Unit 2132